 1   JULIANA DROUS
     Attorney at Law SB#92156
 2   214 Duboce Avenue
     San Francisco, California 94103
 3   Telephone: (415) 863-3580
     Facsimile: (415) 255-8631
 4   jdrous@msn.com
 5   Attorney for Defendant SCOTT KRASNUIK
 6
 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
10
                                                   )   CR 18-00304 RS
11   UNITED STATES,                                )
                                                   )
12                      Plaintiff,                 )   STIPULATION AND [PROPOSED]
                                                   )   ORDER RE: CONTINUANCE OF COURT
13    v.                                           )   DATE
                                                   )
14   SCOTT KRASNUIK,                               )
                                                   )
15                  Defendant.                     )
16
             A status conference was scheduled to be heard on November 6, 2018. Counsel received a
17
     Clerk’s Notice that the conference was continued to November 13, 2018. Defense counsel, Juliana
18
     Drous, is unavailable on that date as she is scheduled to appear in the Federal District Court in
19
     Oakland that afternoon. Ms. Drous respectfully requests that the court date be continued to
20
     November 27, 2018. Assistant United States Attorney Neal Cho Hong has stated he has no objection
21
     to this request.
22
             IT IS HEREBY STIPULATED, by the parties, that the court date currently scheduled on
23
     November 13, 2018, at 2:30 p.m. for status hearing, before the Honorable Richard Seeborg be
24
     continued to November 27, 2018, at 2:30 p.m.
25
             The parties further stipulate that the time from November 6, 2018, to November 27, 2018,
26
     should be excluded in accordance with the provisions of the Speedy Trial Act, 18 U.S.C. §§
27
     3161(h)(7)(A) and (B)(iv) for adequate preparation of counsel.
28
 1   DATED: October 9, 2018                                      /s/
                                                           JULIANA DROUS
 2                                                         Attorney for Defendant
                                                           SCOTT KRASNUIK
 3
 4
     DATED: October 9, 2018                                      /s/
 5                                                         NEAL CHO HONG
                                                           Asst. United States Attorney
 6
 7                                       [PROPOSED] ORDER
 8          IT IS HEREBY ORDERED that the court proceeding currently scheduled on November 13,
 9   at 2:30 p.m., be taken off calendar. The case is continued to November 27, 2018, at 2:30 p.m.
10          IT IS FURTHER ORDERED that the period from November 6, 2018 to November 27, 2018
11   is excluded in accordance with the provisions of the Speedy Trial Act, 18 U.S.C. §§ 3161(h)(7)(A)
12   and (B)(iv) for adequate preparation of counsel.
13
14   DATED: October 9         , 2018
                                                  HON. RICHARD SEEBORG
15                                                U.S. Federal District Court Judge
16
17
18
19
20
21
22
23
24
25
26
27
28   STIPULATION AND [PROPOSED] ORDER                                                                2
